Per Curiam.-
It appears that Robert Finney, who was the administrator of Barbara Hinds, resigned his office of administrator by permission of the Orphans’ Court, who appointed Abner Moore the administrator de bonis non of the said Barbara, and directed an issue to the Court of Common Pleas, to ascertain whether the said Robert Finney had in his hands any assets of the intestate, and whether he was liable to the said administrator de bonis non for any property which may have come to his hands, as administrator aforesaid. In order to have these matters tried, the parties entered an amicable action by agreement, in which the administrator de bonis *347zion was plaintiff, and Robert Finney, late administrator of Barbara Hinds, was defendant. The jury found for the plaintiff two hundred and thirty three dollars, and the Court r e-ntered judgment for that sum against the defendant. We are of opinion, that this judgment is erroneous, because contrarytothe agreement of the parties. The matters in issue were to be found, and a certificate transmitted to the Orphans’ Court, who would then proceed in the business before them, which had been suspended until the result of the trial in the Court of Common Pleas was made known to them. The judgment rendered by the Court of Common Pleas is therefore to be reversed.
Judgment reversed.